DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suneel Arora on 7/14/22.
The application has been amended as follows: 
24. The pressurization system of claim 22, wherein the biosensor is configured to sense the IOP level within the patient eye.  
25. The pressurization system of claim 22, wherein the biosensor is configured to sense the CSFP level associated with the patient eye.  
28. The pressurization system of claim 42, wherein the control circuit is configured to vary non-ambient pressure in the cavity toward the target 1OP level based at least in part on the sensed IOP level.  
42. The pressurization system of claim 22, comprising a control circuit, in communication with the pressure source, configured to receive an indication of non-ambient pressure in the cavity and at least one of an indication of the measured IOP level or an indication of the measured CSFP level from the biosensor.  
53. The pressurization system of claim 42, wherein the control circuit is configured to vary non-ambient pressure in the cavity based at least in part on the sensed IOP level.  
54. The pressurization system of claim 42, wherein the control circuit is configured to vary non-ambient pressure in the cavity based at least in part on the sensed CSFP level.  
55. The pressurization system of claim 42, wherein the control circuit is configured to vary non-ambient pressure in the cavity toward the target IOP level based at least in part on the sensed CSFP level.  
56. The pressurization system of claim 29, wherein the control circuit is configured to equalize an indication of translaminar pressure to increase axonal transport in [[the]]an optic nerve of the patient eye.  
58. The pressurization system of claim 42, wherein the control circuit is configured to vary non-ambient pressure in the cavity based on the sensed IOP level and the sensed cavity pressure.  
59. The pressurization system of claim 58, wherein the control circuit is configured to vary non-ambient pressure in the cavity toward the target IOP level based on the sensed IOP level and the sensed cavity pressure.  
60. The pressurization system of claim 42, wherein the control circuit is configured to vary non-ambient pressure in the cavity based on the sensed CSFP level and the sensed cavity pressure.  
61. The pressurization system of claim 60, wherein the control circuit is configured to vary non-ambient pressure in the cavity toward the target IOP level based on the sensed CSFP level and the sensed cavity pressure.  
62. The pressurization system of claim 42, wherein the control circuit is configured to vary non-ambient pressure in the cavity based on the sensed cavity pressure.  
63. The pressurization system of claim 62, wherein the control circuit is configured to vary non-ambient pressure in the cavity toward the target IOP level based on the sensed cavity pressure.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art alone or in combination with fails to disclose or make obvious a pressurization system to control non-ambient pressure in a cavity over a patient eye, the pressurization system comprising: a biosensor, the biosensor including a fluid pressure sensor configured to measure a sensed fluid pressure including at least one of IOP level within the patient eye or CSFP level associated with the patient eye; a cavity pressure sensor, configured to sense the non-ambient pressure in the cavity; a pressure source, in electronic communication with the biosensor and the cavity pressure sensor.
The closest prior art of record, Dupps (US2008/0086048), teaches a pressurization system to control non-ambient pressure in a cavity over a patient’s eye, the pressurization system (Paragraph [0020]) comprising:
a biosensor, the biosensor including a fluid pressure sensor (pressure transducer 60, Paragraph [0022]; the pressure transducer 60 is interpreted as a biosensor, the biosensor including a pressure sensor, i.e. a pressure sensor which detects sensed pressure to correlate biological properties including IOP, Paragraphs [0022], [0026]-[0029]) configured to measure a sensed fluid pressure including at least one of IOP level (Paragraphs [0022], [0026]-[0029]); and
a pressure source (pump 58), in electronic communication with the biosensor (the system control 14 can also utilize specific sequences of stress or displacement levels to facilitate measurement of the biomechanical properties of the eye, Paragraph [0017]; Examiner interprets the biosensor being in electronic communication with the pressure source by the automation of the sequences of displacement levels, where the pump 58, pressure transducer 60 and the system control 14 are part of one electronic system that is controlled by a controller, Paragraph [0017], [0022], [0027])), configured to control non-ambient pressure in the cavity so as to modify the IOP level toward obtaining a target IOP level in the patient eye to treat an eye condition (the level of stress applied would be controlled by the controller to obtain the target IOP level, Paragraph [0022]; where the device is capable of being used to treat an eye condition based on the applied pressures and time of use). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KATHERINE M SHI/Primary Examiner, Art Unit 3771